﻿Next year we shall commemorate with enthusiasm a double anniversary—the fortieth anniversary of the Organization and the twenty-fifth anniversary of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples.
34.	At a time when we are drawing up balance sheets, we must note that the world is in crisis— political crisis and socio-economic crisis—which seems to arise from self-interest, the power complex and mutual fear. Never have men been dying in such numbers for freedom, or from hunger and malnutrition in this world of surplus food.
35.	Yes, the freedom fighters are still falling under the bullets of anachronistic colonial wars, and the apartheid system is persisting with ever more insidious, virulent and arrogant practices and the flagrant violation of the elementary human rights of peoples. At the same time, for most of the world population, the present and future are immersed in a situation of absolute poverty because of the absence of appropriate solutions to development problems. We are very far from achieving one of the objectives of the Charter of the United Nations, namely, the promotion of social progress.
36.	The peoples of the world continue to live in a nightmare of uncertainty and in growing insecurity, because there is no significant progress in negotiations on general, complete and controlled disarmament. Worse still, the nuclear danger raises the ever more threatening spectre of a new holocaust. The world is dumbfounded by crises and is virtually on the threshold of war. Diplomatic language has become more and more abrasive. The international situation is explosive.
37.	It is therefore comforting that, at a time when there is a growing tendency to turn away from this remarkable institution, the United Nations, a happy combination of circumstances has led to you, Mr. President, guiding the work of the thirty-ninth session of the General Assembly. It is a pertinent symbol. The eminent President of the United Nations Council for Namibia is a worthy son of the southern part of Africa, which is in the vanguard of the African peoples' struggle against the bastion of apartheid. Your outstanding election to the presidency of the thirty-ninth session is not only an honour to your country, Zambia, a friend of my country, but also a tribute to the entire African continent. There is no doubt that, thanks to your outstanding qualities as a man of dialogue, prudence, tolerance and compromise, the work of the session will be successful. It goes without saying, of course, that you can be sure of the full co-operation of the delegation of Mali in carrying out your delicate mission.
38.	It is also a pleasure for me to convey to your predecessor, Mr. Jorge Illueca, now Head of State of his country, Panama, my respectful congratulations on the competence, dedication and calmness with which he guided the work of the thirty-eighth session of the General Assembly.
39.	It is also encouraging that, on the eve of the twenty-fifth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples, the Organization has welcomed to its midst the 159th Member—the State of Brunei Darussalam. My delegation offers this new Member of the Organization its sincere congratulations on the freedom it has gained and assures it of our readiness to seek frank, full and brotherly co-operation with it—co-operation which has already commenced within the Organization of the Islamic Conference.
40.	The United Nations has thus moved one step further towards the achievements of one of the fundamental goals set forth in the Charter signed at San Francisco, namely, universality. There is reason to hope that very soon Namibia will be able to join this great family of the United Nations, in accordance with the principles contained in the historic General Assembly resolution 1514 (XV).
41.	That would, in any case, be fair recompense for the untiring efforts made with great openness by the Secretary-General, to whom we pay a special tribute for his devotion to the cause of the Organization. I am very happy to express to him the gratitude of the people of Mali and its leaders, who will always remember his friendly visit to our country. The Secretary-General also visited other countries in the Sahel and saw the extent of the disaster there. Then, in New York and at Geneva and wherever he had an opportunity to do so, he found the simple, decisive words needed to awaken the international conscience further and, in agreement with the countries concerned, was able to define a new approach to the problems of drought and desertification and to formulate a global strategy for combating those disasters which, I can never repeat enough, constitute a universal calamity.
42.	The agony created among the people of the Sahel through the constant deterioration of the ecosystem—the causes of which do not yet seem to have been studied in depth and the scope of which is not fully understood—is due to a more disturbing phenomenon than that attributed to cyclic variations in the balance of the world ecology. Desertification has become a fact, one which presents a challenge to our knowledge and which is shaking our belief in our mastery over nature. The scope of desertification can be found in the frightful spread of the phenomenon, year after year, to the point where drought now afflicts every continent, without exception. It has been established that, in 1983, the vegetation line in Africa shrank by 230 kilometres in comparison with 1982. During that period, the food situation in Africa reached a critical threshold. Twenty-five years after independence, Africa is, alas, the only continent where per capita food production has shrunk. Thus Africa has replaced Asia as the main beneficiary of food aid. Indeed, per capita food production south of the Sahara is less than it was 10 years ago, and even 20 years ago.
43.	Mali, like other Sahel countries, has been experiencing this disaster for more than 12 years. My country has devoted the greater part of its resources to fighting the phenomenon through an appropriate restructuring of its development programmes, by mobilizing all its means of production and by an acute awareness of the phenomenon of desertification to the point where the Head of State, President Moussa Traore, called upon all Malians to live with the phenomenon and to integrate it into our economy. That appeal is universal in scope, for in the gigantic battle against drought that has become universal, the devotion of a single people, however courageous or determined, is not enough. Therefore, in dealing with this global vision of the preservation of nature, we talked from this very rostrum about the establishment of the Permanent Inter-State Committee on Drought Control in the Sahel, about its goals and the hope that animated its partners and its development programmes and about that Committee's hope of reviving affected regions of their countries. None the less, as is so correctly recognized in the World Economic Survey 1984:
"... in addition to the reforms which these countries can undertake on their own, others require investments which are beyond their capacity at the present time. Adequate external support is therefore essential to help sub-Saharan countries accelerate progress in what has become a painful adjustment process."
44.	Twenty-one African countries decided at Dakar, last July, to combine their resources to fight desertification, and once again they have appealed for international, action to counter predictions to the effect that African countries were running the risk of being wiped off the face of the earth because of the implacable desert creep.
45.	To be sure, in spite of its relative slowness, international support in the struggle against desertification has not always been lacking. Subsidies or assistance granted to the Sahel countries by friendly countries, international organizations such as the World Bank, the European Economic Community, the Organization of the Islamic Conference and the United Nations system will never achieve the desired goals unless the volume and quantity of assistance are adapted more and more both to the rationalization of existing economic machinery and to the extent of the damage.
46.	The strategy for combating drought is essentially composed of two parts: emergency assistance and medium-term programming. Among the measures to be taken within the framework of emergency assistance is that of giving priority to restoring food supplies in order to meet the acute and pressing needs of the population. The appeal made in Rome, at FAO, last January by the Permanent Inter-State Committee on Drought Control in the Sahel is part of that strategy, although it also deals with the concerns for the future. In this context, the food strategy tends to transform food assistance into development assistance, and that depends on the political will of our people. Refusing to settle into a mentality of dependence, and convinced—as President Moussa Traore has constantly repeated—that the noblest and most useful assistance is that coming from themselves, the people have entered the fray, which involves a wholesale revision of our assumptions concerning desertification.
47.	The harmonious evolution of our society depends upon the attainment of progress by all. It is dependent also upon our capacity to assure a collective security, without which there is no development. The United Nations, which has been created precisely to weave strands of harmony and peace among peoples, is undergoing a crisis because of the fact that some negative attitudes are paralysing its essential organs and preventing them from realizing their ideals. At this time, when the Organization has reached the age of maturity, we call upon all nations present here to show a little more wisdom and determination so as to restore to our peoples all the hope they have in this remarkable instrument of close co-operation. I refer here to rehabilitating the world Organization in terms of scrupulous respect for the sacred principles of non-resort to force, non-interference in the internal affairs of other States and abandonment of all forms of political or economic domination.
48.	One of the cardinal principles set forth in the Charter of the United Nations is, in fact, the refusal to resort to war, in order to save succeeding generations from "untold sorrow."
49.	Refusal to wage war implies resorting to peaceful means in order to resolve conflicts. Last year, it was our task in this very Hall to insist upon the creative dynamics of dialogue in the search for solutions to disputes arising from the errors and vicissitudes of history. That is the keystone of Mali's foreign policy. Mali constantly cultivates and strengthens its good-neighbourly relations with all the surrounding countries on the basis of fraternal and fruitful dialogue.
50.	In Africa, a land of dialogue, this step is more than ever necessary to resolve the painful crisis of the Western Sahara, especially since the ways and means of resolving that question were carefully defined by the Assembly of Heads of State and Government of the Organization of African Unity at its nineteenth ordinary session held at Addis Ababa from 6 to 12 June 1983. That dialogue, I say, is more than ever necessary at a time when the Organization of African Unity [OAU] needs to mobilize all its resources to preserve its indispensable unity and meet the difficult problems of development that beset the continent on all sides.
51.	It has already been our task to recall the deep historic wellsprings from which Western Sahara and Morocco have drawn their common civilization. That civilization, which is shared by our entire sub region, elevates man to his full grandeur, in all his dignity, with strict respect for his ideals—ideals which imply in particular respect for political and economic choices, and therefore the principle of self- determination for all peoples. It is only natural, therefore, for both parties to the conflict in the Western Sahara to have accepted the principle of the organization of a general, free and orderly referendum on self-determination.
52.	The African Heads of State, in adopting at Addis Ababa the resolution on Western Sahara, pointed out the path to the restoration of peace in the sub region to which Western Sahara belongs by urgently inviting the Kingdom of Morocco and the Frente POLISARIO4 to engage immediately in direct negotiations to define practical modalities, internationally recognized by the Organization, for a referendum on self-determination in the Western Sahara so that there will at last be a further clasping of hands in restored friendship and will for co-operation, hands which, in spite of the vicissitudes of history, have woven the fabric of brotherhood down through the ages. This urgent appeal which we reiterate to Morocco comes from our assessment of the outstanding role that country has had to play in its own liberation and in the liberation of other countries under foreign domination and of its capacity as a founding member of the African organization.
53.	In these times of grave uncertainties, the OAU, the pride and hope of all sons of Africa, needs to use all its resources in order to work towards the fulfilment of the aspirations for freedom and progress of its peoples—peoples who, in spite of the enormous wealth of our continent, remain the most disadvantaged peoples on earth.
54.	The principle of the peaceful settlement of disputes must also prevail in order to end the four- year fratricidal war between Iran and Iraq, two brother countries, Members of the United Nations, of the Movement of Non-Aligned Countries, and of the Organization of the Islamic Conference. It is time, high time, for those two countries to heed the voice of reason and wisdom and achieve a speedy settlement of that tragic conflict, which is constantly growing, in a region where the situation is already very worrisome.
55.	Similarly, unless care is taken, the Korean peninsula is again in danger of losing its peace. The artificially created barriers to reunification of that country are unacceptable. They oppose the will of the Korean people, they are contrary to all international commitments made at the end of one of the most painful wars ever fought, and they herald even bloodier conflicts.
56.	Fidelity to the Charter of the United Nations and commitment to its ideals therefore demand not only refusal to wage war but also, and perhaps above all, refusal to prepare for war. Unfortunately, the proverb that says "Let him that desires peace prepare for war" has not been disproved.
57.	Thus persists the dangerous illusion of maintaining security through accumulation of weapons, through possession of the ultimate weapon. In reality, the safeguarding of international security resides in confidence among nations. It is strengthened by the desire to bring peoples ever closer and not make them live in the nightmare of uncertain days. It is strengthened by a firm political will in negotiations on disarmament and not by research and the abusive stockpiling of weapons, the perfecting of which is constantly postponed by ever newer findings on the part of science and technology.
58.	Thus we see the perpetuation of the arms race with the development of anti-satellite and anti-missile systems. Dialogue has virtually ended in the Conference on Disarmament. Reciprocal accusations made by the major military Powers with regard to disturbing the balance of forces do not deal with the real object of disarmament, because this imbalance can exist only in people's imaginations. The appeals made by world leaders, and in particular by the Heads of State or Government of the Movement of Non-Aligned Countries tends precisely to treat the question of disarmament on the basis of the real facts in a climate of confidence and collective responsibility, without which Star Wars will soon cease to be a game shown on the movie screen. It would be enough really for a slight error of calculation to take place or for some equipment suddenly to fail, and our planet would be transformed into the last volcano.
59.	Impediments to the launching of decisive negotiations on general and complete disarmament will remain so long as measures to ensure collective security are perceived as the special preserve of those who, thanks to the strength and quality of their weaponry, only threaten that security.
60.	Disarmament is dependent on trust and acceptance of responsibility for saving and enriching our common civilization. The incredible waste of resources in the service of war thus becomes more than disturbing. I need make no comment on the ever- rising spiral of expenditure on weapons, but we must highlight the fact that, in this world which longs for social justice, 30 children—I repeat, 30 children— die from hunger each minute while during that same minute $1.3 million is spent on weapons. The cost of a single nuclear submarine is the equivalent of the operations and equipment budget of the world's 23 least developed countries. All the studies on the world economic and social situation have shown that senseless expenditure on arms is one of the direct causes of the present world crisis, which is itself the cause of so many nightmares both in the developed countries and, in particular, in the developing countries.
61.	It seems to my delegation that, in the light of the disturbing developments in the international situation, rejection of preparations for war should be as much a duty as non-interference in the internal affairs of other States.
62.	Regarding this principle, the conflict in Chad— which for us is a cause for great concern and distress—can only, we repeat, be settled nationally. Therefore, we urge the people of Chad to resume the path of negotiations to reconcile their differences— differences which can arise in any society but should not be allowed to destroy it—and not to stray from the path of wisdom and honour. We support them in this noble initiative, for the sovereignty of Chad can be maintained and remain inviolable only by the will of the people of Chad, free from all outside interference. The withdrawal of all foreign forces from Chad, which is now under way, should make a positive contribution to national reconciliation. Then the sons of Chad will be reconciled and the external aspect of the crisis will be more easily dealt with, because with unity peoples have always known how to respond to threats to their sovereignty, integrity and independence.
63.	Outside Africa, after long years of wastage of energy and resources in terms of human lives, peace has yet to be restored in Afghanistan and Kampuchea. The intercommunity talks have been suspended in Cyprus. Central America is more deeply engulfed in armed conflict. We must accept the fact that these unfortunate situations cannot be resolved by military means.
64.	We had hoped that after the glorious sacrifices made in South-East Asia a new era of fruitful and fraternal co-operation would begin for the peoples and the age-old culture of that sub region, through respect for the principle of good-neighbourliness and through joint efforts. Unfortunately, however, that has not been the case. Mali calls on the countries concerned to embark on and broaden the path of dialogue in order to settle the conflicts which only expose them to interference of all kinds.
65.	We call upon the sons of Kampuchea to undertake such negotiations, without outside interference. They would gain much by joining together to face the priority tasks of development. For its part, the Government of Mali will support any action towards a political—and therefore negotiated—settlement of this tragic question.
66.	It is impossible to overemphasize the fact that the solution to the tragedy of the Afghan people must be a completely political one. Only peaceful negotiations carried out with a true political will to achieve a genuine solution can enable Afghanistan to regain its unity and its status as a non-aligned country. Mali pursues the same objectives regarding the disturbing situation of the Cypriot people. My country is a member of the contact group of non-aligned countries on the Cyprus question, and, while welcoming the Secretary-General's tireless efforts, we invite the two communities to negotiate and engage in fruitful dialogue so that this conflict, the source of international tension, may be resolved in a way that is just and will protect the unity and territorial integrity of Cyprus.
67.	In Latin America and the Caribbean, just as in South-East Asia, interventionist activities are also taking place. In the Final Communique adopted by the Extraordinary Ministerial Meeting of the Coordinating Bureau of the Non-Aligned Countries held at Managua from 10 to 14 January 19835 on the situation in Central America and the Caribbean, among other things, and, more recently, in the Quito Declaration, adopted by the Latin American Economic Conference held at Quito from 9 to 13 January 1984, the attention of the international community was drawn to the fundamental problems facing South America and the Caribbean. To the problems of development, unfortunately, another must be added. I refer to interference of all kinds. Here, as elsewhere, this is a matter for the peoples alone. They demand only to live in peace, with respect for their chosen political, economic and social systems, the differences in which sometimes show originality and are a source of further progress.
68.	Reason always triumphs in relations among men of good will. It is on the basis of reason and understanding of the true interests of Latin America and the Caribbean that the Contadora Group is attempting, with remarkable patience, to put an end to futile conflicts over boundaries and sovereignty between countries which are the heirs of Simon Bolivar, who considered them all to be one and the same homeland.
69.	Year after year, in the face of the many problems that we have just outlined, we end up believing that the United Nations is incapable of resolving the crises that break out in various places and spheres.
70.	In Africa, racism is becoming increasingly insidious and virulent. Colonial wary continue.
71.	Only one year after its establishment, the United Nations came into conflict with South Africa over the political future of Namibia. For 18 years, the people of Namibia, under the banner of the South West Africa People's Organization [SWAPO], its sole authentic representative, has faced with increasing success, despite extremely difficult conditions, the army of South African invaders. SWAPO would have been easily crushed had it not genuinely embodied, expressed and defended the deepest aspirations of its people. SWAPO has consistently fulfilled its national responsibilities. Its political maturity and its devotion to the ideals of peace need no further proof. It is a model for authentic national liberation movements: it shows firmness and persistence in struggle and openness to dialogue and concessions without capitulation. We, in Mali, would like to believe that Africa is incapable of betraying an African cause, and that the great diplomatic activity seen recently between South Africa and some of its immediate neighbours is explained only by irresistible economic necessity brought about by the timid support of African States for the front-line countries, division in the OAU, a lack of effective and active support from friends of Africa, and the requirements of the long and complex struggle of the peoples of southern Africa.
72.	Thus, the war for the independence of Namibia is more than a national liberation struggle. Its nature and scope can be compared to those of the determined, universal struggle against racism, Nazism and fascism, the triumph of which led to the drafting of the Charter of the United Nations and the founding of the Organization. That fact is clear, and it explains why, despite much resistance and much culpable accommodation with the apartheid regime, the United Nations has associated itself with the liberation struggle of the Namibian people while constantly pointing out the peaceful paths that could lead to its success. The most recent initiative is reflected in Security Council resolution 435 (1978), the implementation of which, six years after its adoption, is still being blocked by the simple fact of South Africa's ingrained hostility to the principles that are the glory of the United Nations: democracy, freedom and respect among peoples.
73.	The stumbling-blocks placed in the way of the rapid and proper implementation of resolution 435 (1978) are therefore serious and of great concern because they are highly prejudicial to international peace and security. While such acts of procrastination can delay Namibia's accession to independence, they can never prevent it. Such dilatory manoeuvres exacerbate tensions in southern Africa rather than reducing them in the interest of peace. Respect for the ideals enunciated in the Charter calls for the full implementation of resolution 435 (1978), which was adopted with the favourable vote of four of the Powers that have the right of veto. The United Nations cannot be indifferent to the agony suffered by the Namibian people.
74.	You, Sir, who have presided tactfully and effectively over the United Nations Council for Namibia, know that the history of decolonization teaches us that negotiations entered into in good faith have often been long and arduous. They have, none the less, made it possible to resolve many colonial conflicts.
75.	In the past, prior to the holocaust, people believed that Nazism was merely an epiphenomenon. They were wrong and, alas, mankind paid dearly for it. Today, in southern Africa, the strategy of the Nazi leaders is resurfacing: we see the deliberate violation of the borders of neighbouring countries and racist confiscation of fundamental freedoms. Today, here and there, we can still see shields being raised up in defence of human rights, sometimes on behalf of peoples that have not even asked for that much, but, on the other hand, powerful information media, the most modern weapons and facilities of every kind are, with inadmissible complicity, being placed at the service of apartheid.
76.	Last June, the fortieth anniversary of the Normandy landing was celebrated in Europe. We reverently recalled the glorious sacrifice of millions and millions of men deprived of their lives in order that liberty might prevail, in order that racial hatred should not be handed down to future generations. The apartheid leader took part in those commemorative ceremonies. He most certainly must have taken advantage of the occasion to spit upon the graves of the non-whites who lie in the far-distant soil they helped save from tyranny.
77.	The electoral farce that was quite rightly and widely boycotted by the Indian and coloured communities is part of the same strategy of revamping apartheid in order to make it look presentable.
78.	The Preamble to the Charter of the United Nations calls for redressing assaults on its purposes and principles through peaceful means, and states that armed force shall not be used—save, as it makes clear, "in the common interest". The presence of South Africa in Namibia is an insult to history, to logic and to the lofty purposes set forth in the Charter. It is in the common interest to isolate and destroy the hateful system of apartheid by all available diplomatic, cultural, economic and, above all, military means, in keeping with the relevant provisions of Chapter VII of the Charter. Thus, history will one day reproach us for having tolerated this abject system for so long and in so shameful a way, and mankind will not have to suffer another mistake with incalculable consequences.
79.	In view of the ethic that has served to support the Pretoria-Tel Aviv axis, the Palestinian people, too, continue to carry their heavy cross. Having failed to find an equitable solution to the question of Palestine, the Middle East ceased decades ago to be one of the privileged meeting grounds for different races and cultures. The Government of Israel has waged war there on the pretext of protecting the Jewish homeland, but to the detriment, none the less, of the Palestinian people's right to preserve their own identity and draw strength from the teachings of their age-old history, to build their own future on the basis of their own values and aspirations. However, like all wars of liberation, the war forced upon the Palestinian people will also end with the triumph of right over injustice, with the triumph of faith in fundamental human rights and with the advent of an era of reconciliation among all the children of Palestine. This is inevitable and will come to pass notwithstanding the occupation of Arab territories by force or the proliferation of settlements and the systematic and savage bombardments of Palestinian refugee camps.
80.	We shall never tire of repeating that the question of Palestine lies at the heart of the Middle East crisis. Its solution is not to be found in an augmented arsenal of armaments but in recognition of the inalienable rights of the Palestinian people, especially its right to independence and national sovereignty.
81.	Despite the difficulties inherent in the protracted state of tension, Lebanon has entered a new phase of national reconciliation, the success of which depends primarily on the total and unconditional withdrawal of Israeli forces from that territory.
82.	Peace derives strength from movements towards peace. The glimmer of hope that has appeared in Lebanon could extend to the whole of the Middle East if the reality of Palestine prevails. In recognizing, in its various resolutions, the right of the Palestinian people to a national existence, the United Nations has faithfully reflected international public opinion.
83.	The Organization has called for a new dialogue to re-establish confidence in this troubled and highly sensitive region of the Middle East by advocating, in General Assembly resolution 38/58 C, the convening of an international peace conference on the Middle East. The reactions of Governments to that sound recommendation have demonstrated the need for such an initiative, one that has also been advocated by many international organizations. The people of Mali, a people of peace, will spare no effort to ensure that that conference takes place—a conference that will be responsible before history, one representing hope to all the peoples of the Middle East who are victims of endless and bloody wars that lay waste their legitimate aspirations to security and economic progress.
84.	Obviously, the holding of such a conference would be pointless without the participation of the Palestine Liberation Organization [PLO], the sole and authentic representative of the Palestinian people. Its agenda will be limited if it does not include the root causes of the graving deterioration in the situation in the Middle East, namely, and in particular, the recognition of the fundamental rights of the Palestinian people, withdrawal from all Arab territories occupied since 1967, including Jerusalem, and non-interference in the internal affairs of States of the region. A decisive step towards peace will be made if the largest possible number of countries can participate in that conference and, obviously, all those Powers to whom the Charter has given special responsibilities in the area of safeguarding and maintaining international peace and security.
85.	In addition to these serious political crises that are tearing the world apart, one of the major threats to international peace and security is posed by the overall world economic situation, which continues to be alarming. In its deterioration, the economic social crisis has passed through several critical stages. It represents a kind of structural violence that is becoming endemic.
86.	The economic situation in the developing countries is disastrous. For some of them, even that word is a euphemism, since negative factors affecting world economic growth are compounded in those countries by additional climatic and ecological factors that are depriving them of the meagre resources from which they already derive paltry benefits. For most of the poorer countries, we are unfortunately witnessing so-called bad development, since their development is being blocked by the weakening in the flow of official development assistance, the crushing burden of debt servicing, which forestalls any improvement in the standard of living, the rise in interest rates, the relentless collapse in raw commodity prices with the concomitant deterioration in terms of trade and, lastly, the alarming reduction of the share of developing countries in world trade.
87.	For the developed countries, the announced economic recovery becomes a mere assumption with the collapse of the world economic structures. The development and intensity of the present economic crisis rest on many factors which have been amply described in many manuals and publications, and we therefore do not need to dwell on these. If we cited too many figures, we might mask the tragedy which lies behind this situation.
88.	The scientific studies on the chronic balance-of- payments deficits, the uncontrolled rise in the cost of borrowing and the foreign debt burden hide a simple reality, namely, that our economies are at a standstill. While the burden of indebtedness—$800 billion— prevents any economic progress or improvement in the standard of living of the developing countries, the repayment of this debt is gradually becoming impossible. This explains the awesome words of one exasperated leader, who asked: "How can that debt be repaid except through the hunger of our people?” Already, $500 billion has been deemed lost—that is, more than the total capital of the Western banks. Chain reactions are taking place which endanger the economic and social system in the so-called developed world, and it is impossible to forecast what can emerge from this chaos except greater poverty and violence. The world economy will remain at a standstill because of the absence of the co-operation needed to take the necessary action. This situation will persist until a responsible dialogue taking into account mutual interests is begun on the establishment of a new international economic order which will safeguard the sovereignty of States over their resources.
89.	Renewed co-operation between the North and the South is an absolute necessity if we wish to maintain a climate of peace and understanding in the world.
90.	The African States, in adopting the Lagos Plan of Action demonstrated their desire to contribute to the building of a world in which the progress and happiness of all would be promoted. The Lagos Plan, based on the strategy of collective autonomy and designed to encourage and strengthen South-South co-operation at the sub regional and regional levels, is one of the main components of the new international economic order which must be built in a spirit of harmony and solidarity in order to respond to the deeply felt aspirations of man. That is also the strategy of the Movement of Non-Aligned Countries. Indeed, the non-aligned countries, noting that the exacerbation of East-West confrontation not only threatens world peace but also dangerously jeopardizes co-operation between nations, decided, surmounting the problem of blocs, to build a new international economic order which would ensure peace and justice for all. The global negotiations, which have not yet gone beyond the stage of exploratory contacts, must be continued. The present world economy, because interdependence is a fact, cannot be adapted to the natural order of things simply by willingness to do this. As we have stated, the harmonious development of international society hinges on the achievement of progress for all. It can be maintained only by our ability to deal with international problems in their entirety and to find global solutions for them.
91.	The third world, the Group of 77, must continue to demonstrate open-mindedness in order to achieve steady progress.
92.	The world horizon is dangerously uncertain. The international situation is one of growing insecurity, injustice and human tragedy. Monetary and financial chaos, the slowing-down of trade, poverty, social deprivation—particularly hunger—desertification and poor employment prospects for coming generations are the ills which threaten to destroy our international society. In the face of these real dangers, I wish, on behalf of the people of Mali and President Moussa Traore, to make an appeal to reason and unity of action. Indeed, while we fear that the developing countries are headed for disaster, we doubt very much that they will be alone.
